DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, in the reply filed on 05/17/2022 is acknowledged.
Claims 4-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/17/2022.

Claim Interpretation
Claim 2 recites “organic onium ions having hydrocarbon groups containing 5 or more carbon atoms”. The specification recites “at least one of R1 to R4 is an alkyl group containing 5 or more carbon atoms” (Specification, [0028]). Thus, the examiner interprets that claim 2 limitation “organic onium ions having hydrocarbon groups containing 5 or more carbon atoms” as organic onium ions having at least one hydrocarbon group containing 5 or more carbon atoms. This interpretation is speculative. Clarification is requested. 

Specification
The disclosure is objected to because of the following informalities:
To ensure clarity and consistency, it is suggested to amend “2” to “1” in paragraph [0042], line 4. 
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
To ensure clarity and proper antecedent basis, it is suggested to amend “the content” to “a content” in claim 1, line 3. 
To ensure clarity and proper antecedent basis, it is suggested to amend “the supernatant” to “a supernatant” in claim 1, line 4. 
Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al. (WO 2014/185505 A1, as provided in IDS filed 02/14/2022; hereinafter Noguchi), in view of evidence by MedWOW: Manufacturer Specifications - H-2000B, Kokusan (hereinafter MedWOW).
	It is noted that when utilizing WO 2014/185505 A1, the disclosures of the reference are based on US 2016/0115249 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to WO 2014/185505 A1 are found in US 2016/0115249 A1.
	
Regarding claim 1, Noguchi teaches a phosphoric acid-esterified fine cellulose fiber containing 0.6 mmol/g or more of phosphoric acid groups (Noguchi, [0021]; [0059]; Table 1; claim 2), 
wherein fiber width of the cellulose is preferably 1 to 1000 nm (Noguchi, [0028]; [0071]; [0107]);
wherein the yield of the fiber raw material is 70% or higher (Noguchi, [0013]; claim 5), wherein the yield of supernatant obtained after centrifugation serves as an index of the yield of fine cellulose fibers (Noguchi, [0105]) (i.e., supernatant yield is 70% or higher, which overlaps with the claim range of 70% or less); 
wherein ion exchange water was added to the dehydrated sheet of the phosphorylated pulp (i.e., cellulose fibers) to make it into a 0.5 mass% slurry (i.e., aqueous dispersion A) and this slurry was subjected to a fibrillation (i.e., defibration) treatment for 30 minutes under the condition of 21500 revolutions/minute using a fibrillation apparatus (i.e., defibration treatment device) to obtain fibrillated pulp slurry (i.e., aqueous dispersion B) (Noguchi, [0094]), and ion exchange water was added to the fibrillated pulp slurry to adjust the solid content concentration of the slurry to 0.2 mass % (i.e., aqueous dispersion C), and the slurry was centrifuged at 12000 G for 10 minutes by using a cooling high-speed centrifugation machine (H-2000B, Kokusan) (Noguchi, [0106]), wherein the obtained supernatant was collected and solid content concentration of the supernatant was measured, wherein the yield of fine cellulose fibers was obtained in accordance with the equation Yield of fine cellulose fibers (%) = Solid content concentration of supernatant / 0.2 mass% × 100 (Noguchi, [0106]).
While Noguchi does not explicitly disclose the temperature at which the slurry was centrifuged, given that Noguchi teaches the slurry was by using a cooling high-speed centrifugation machine (H-2000B, Kokusan) (Noguchi, [0106]), which has a temperature range of -10 oC to 30 oC as evidenced by MedWOW, it would have been obvious to one of ordinary skill in the art for the temperature of centrifuging the slurry to be in the range of -10 oC to 30 oC, including over that presently claimed, and thereby arrive at the claimed invention. 
	As set forth in MPEP 2144.05, in the case where the claimed supernatant yield range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Regarding claims 2 and 3, Noguchi further teaches wherein by an alkaline treatment, cations can be supplied to the phosphoric acid groups introduced into the fibers (i.e., counterions of the phosphoric acid group) (Noguchi, [0074]), wherein examples of the organic alkali compounds include aromatic ammonium, such as benzyltrimethylammonium (i.e., organic onium ion having a hydrocarbon group containing 6 carbon atoms; organic ammonium) (Noguchi, [0079]-[0080]).

Alternatively, claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi, as applied to claim 1 above, further in view of Isogai et al. (JP 2015101694 A, as provided in IDS filed 11/25/2019; hereinafter Isogai).
	The Examiner has provided a machine translation of JP 2015101694 A. The citations of the prior art in this rejection refer to the machine translation.
	

Regarding claims 2 and 3, Noguchi further teaches wherein it is preferable to dilute the fiber raw material wherein phosphoric acid groups are introduced  with water, an organic solvent, or a mixture thereof and make it into slurry (i.e., the phosphoric acid-esterified fine cellulose fibers are dispersible in organic solvent) (Noguchi, [0069]).
Isogai teaches a fiber width of cellulose of 2 nm or more and 200 nm or less (Isogai, page 7, paragraph 5) having improved compatibility with organic solvents (Isogai, abstract), wherein the hydroxyl group on the cellulose fiber is oxidized to a carboxyl group (Isogai, page 3, last paragraph) wherein the content of the carboxyl group introduced into the cellulose is preferably 0.6 mmol or more and 2.5 mmol or less per dry weight (i.e., content of substituents is 0.6 mmol or more) (Isogai, page 4, paragraph 2),
and wherein the carboxyl group contains an organic onium ion as a counter ion (Isogai, abstract), wherein the counter ion substitution step is performed by adding an alkali to the cellulose suspension, wherein as the alkali an organic onium compound can be used, wherein the organic onium compound has a cation represented by structural formula (1) wherein M represents a nitrogen atom (i.e., the organic onium compound is organic ammonium), and R1, R2, R3, and R4 are hydrocarbon groups, such as an alkyl group having 1 to 18 carbon atoms, an aralkyl group preferably has 7 to 20 carbon atoms, and as an aromatic group, C6-C20 is preferable (i.e., hydrocarbon groups containing 5 or more carbon atoms; having a total carbon number of 17 or more) (Isogai, page 4-5, section ‘<Counterion  replacement step>’).
As Isogai expressly teaches, the use of the organic onium compound has a larger effect of separating fine cellulose fibers in the dispersion medium because the counter ion has a larger ion diameter, and by combining the organic onium compound and the solvent, it is possible to adjust the viscosity characteristics of the dispersion, and the industrial application range is remarkably increased (Isogai, page 5, second to last paragraph).  
Isogai is analogous art, as Isogai is drawn to a cellulose modified body having improved compatibility with organic solvents through treatment of cellulose using an organic onium ion as a counter ion (Isogai, abstract).
In light of the motivation of using organic onium compound having a nitrogen atom and hydrocarbon groups with 1 to 20 carbon atoms taught in Isogai, it therefore would have been obvious to one of ordinary skill in the art to incorporate in the organic onium compound of Isogai in the phosphoric acid-esterified fine cellulose fiber of Noguchi, in order to separate fine cellulose fibers in a dispersion medium, adjust the viscosity characteristics of the dispersion, and increase the industrial application range, and thereby arrive at the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Banzashi et al. (JP 2014227525 A; hereinafter Banzashi) teaches fine cellulose fibers having an average fiber width of 2-1000 nm (Banzashi, abstract), 
wherein the fine cellulose fiber has an anionic group, the content thereof is preferably 0.1-2.0 mmol/g, wherein example of the anionic group include a carboxyl group and a phosphoric acid group (Banzashi, page 4, paragraphs 2 and 4), 
wherein the cellulosic fiber material is subjected to alkali treatment (Banzashi, page 5, third to last paragraph), wherein the alkaline compound may be an organic alkali compound (Banzashi, page 5, second to last paragraph), such as aliphatic ammonium and aromatic ammonium (Banzashi, page 6, fourth paragraph).
	The Examiner has provided a machine translation of JP 2014227525 A. The citations of the prior art in this Office Action refer to the machine translation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (572)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.S./Examiner, Art Unit 1732   

/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        6/13/2022